DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hendrik Pieter Jacobus de Bock (de Bock) US 2015/0181763.
As per Claim 8 de Bock disclose;
A fanless cooling system for electronic modular systems to be used in vehicles (Para 0021 “Avionics”) or rail vehicles, the cooling system (fig. 1) comprising:
a rack (fig. 1 item 100 chassis) for accommodating at least one module or processor module (120 para 0021 “a processor of a circuit card assembly”) having at least one electronic component (item 120 circuit board see para 0002, 0021 “printed circuit board on which at least one chip (or other electronic component) is mounted.” a processor of a circuit card assembly so as to mitigate a temperature rise in the processor during operation”), said rack having at least one heat distribution body (fig. 8 item 114 heat distribution body, heat “144” flows through 114);
a heat transport body (heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”) to be directly connected (As per para 0032, “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” and as Per Para 0031 “while being situated in conductive heat transfer, e.g., without limitation, direct, physical contact”—defines meaning of conductive heat transfer) Further
—As per principle of physics conductive heat transfer requires direct physical connection or contact between components involved in the path, As evidenced by - Conductive Heat Transfer - an overview | ScienceDirect Topicshttps://www.sciencedirect.com › topics › conductive-heat-...
Conductive heat transfer is transfer of heat down a temperature gradient between two bodies in close physical contact. The rate of conductive heat transfer ...)  to the at least one electronic component (See para 0036 “a composite-paneled chassis using a plurality of thermal
pathways (See Para 0029 “Each thermal pathway 132 is fabricated from a conductive material) leading from the interior of the chassis to the
exterior of the chassis. As such, the embodiments disclosed
herein facilitate reducing thermal resistance in a processor of
a circuit card assembly so as to mitigate a temperature rise in
the processor during operation, thereby facilitating an
increase of processor power capacity.”) of the at least one module (120 see para 0002 having electronic component) in a heat-transferring manner (para 0032 “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”);
said heat transport body (part of item 120 heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” or e.g. para 0023 “e.g. wedge lock mechanisms of circuit card assemblies”) configured to be fastened to said at least one heat distribution body (fig. 8 item 114 is coupled to item 120) in a heat-transferring manner (Fig. 8 heat 144 transfers from item 120 to chassis) when the at least one module (120), having the part to which said heat transport body is coupled, is accommodated in said rack (Fig. 8 and par 0032); and at least one heat pipe (item 132 and para 0029 “In the exemplary embodiment, each thermal
pathway 132 is a sealed, two-phase, capillary heat pipe that”) connected to said heat distribution body (114) in a heat transferring manner (Para 0029).

As per Claim 9 de Bock disclose;
heat transport body  (Fig. 8 item 120 forms housing and heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”) is a housing at least partially enclosing a circuit board (para 0032 “circuit card assembly 120”) of the at least one module (120).

As per Claim 10 de Bock disclose;
a wedge lock (Para 0023 “wedge lock”) apparatus for fastening said heat transport body (of item 120) to said heat distribution body in a heat-transferring manner (fig. 8).

As per Claim 11 de Bock disclose;
at least one heat pipe (fig. 7 item 132) extends substantially over an entire available width of said rack (Fig. 7).

As per Claim 12 de Bock disclose;
at least one heat pipe has a multiplicity of cooling bodies (fig. 2, 3 and 7 item 116).

As per Claim 13 de Bock disclose;
cooling bodies (116) are configured to emit heat to be removed by a convection current running through an internal volume of said rack. (fig. 7)
As per Claim 14 de Bock disclose;
An electronic modular system (fig. 2, 3 7), comprising:
a processor module having a plurality of multi-core processors for a vehicle-side (Para 0036 Avionics) computer platform (Para 0036 “processor of
a circuit card assembly”) for train protection equipment (Para 0037 “Rather, the embodiments may be implemented and utilized in connection with many other applications outside of aviation.” Include use in train protection equipment); and a fanless cooling system (fig. 1, 2 and 3 shows no fans in the system) according to claim 1 for cooling said processor module (120) accommodated in said rack (fig. 2).
As per Claim 15 de Bock disclose;
A fanless cooling system for electronic modular systems to be used in vehicles (Para 0021 “Avionics”) or rail vehicles, the cooling system (fig. 1) comprising:
a rack (fig. 1 item 100 chassis) for accommodating at least one module or processor module (120 para 0021 “a processor of a circuit card assembly”) having at least one electronic component (item 120 circuit board see para 0002, 0021 “printed circuit board on which at least one chip (or other electronic component) is mounted.” a processor of a circuit card assembly so as to mitigate a temperature rise in the processor during operation”), said rack having at least one heat distribution body (fig. 8 item 114 heat distribution body, heat “144” flows through 114);
a heat transport body (heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”) to be directly connected (As per para 0032, “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”—As per principle of physics conductive heat transfer requires direct physical connection or contact between components involved in the path, As evidenced by - Conductive Heat Transfer - an overview | ScienceDirect Topicshttps://www.sciencedirect.com › topics › conductive-heat-...
Conductive heat transfer is transfer of heat down a temperature gradient between two bodies in close physical contact. The rate of conductive heat transfer ...)  in a heat-transferring manner (para 0032 “Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120”); with the at least one electronic component (See para 0036 “a composite-paneled chassis using a plurality of thermal pathways (See Para 0029 “Each thermal pathway 132 is fabricated from a conductive material) leading from the interior of the chassis to the
exterior of the chassis. As such, the embodiments disclosed
herein facilitate reducing thermal resistance in a processor of
a circuit card assembly so as to mitigate a temperature rise in
the processor during operation, thereby facilitating an increase of processor power capacity.”)
said heat transport body (part of item 120 heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” or e.g. para 0023 “e.g. wedge lock mechanisms of circuit card assemblies”) configured to be fastened to said at least one heat distribution body (fig. 8 item 114 is coupled to item 120) in a heat-transferring manner (Fig. 8 heat 144 transfers from item 120 to chassis) when the at least one module (120), having the part to which said heat transport body is coupled, is accommodated in said rack (Fig. 8 and par 0032); and at least one heat pipe (item 132 and para 0029 “In the exemplary embodiment, each thermal
pathway 132 is a sealed, two-phase, capillary heat pipe that”) connected to said heat distribution body (114) in a heat transferring manner (Para 0029).

Response to Arguments
Applicant's arguments filed 04/22/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument Applicants
A-respectfully disagree because de Bock fails to disclose or suggest at least the
claimed element of a "heat transport body to be directly connected to the at least
one electronic component of the at least one module in a heat-transferring manner'' and a "heat transport body [that is] configured to be fastened to said at least one heat distribution body in a heat-transferring manner when the at least one module, having the at least one electronic component to which said heat transport body is coupled, is accommodated in said rack." And further 
	B-As an example, a component A can transfer heat to a component B, and the component B can transfer heat to a component C. Component A and component C could be in the path of conductive heat transfer (via component B); however, component A and component Care not "directly connected" to one another regardless of being in the path.
Examiner respectfully disagree because item 120 is a circuit board assembly having a processor and the heat from the processor is transferred conductively to the heat distribution body, heat transport body, part of item 120 circuit board assembly to conductively transfer heat from processor on circuit board, see para 0032 , Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114 between which each circuit card assembly 120” 
Further de Bock explains and defines conductive transfer as Follow
para 0036 “a composite-paneled chassis using a plurality of thermal
pathways (See Para 0029 “Each thermal pathway 132 is fabricated from a conductive material) leading from the interior of the chassis to the exterior of the chassis. As such, the embodiments disclosed
herein facilitate reducing thermal resistance in a processor of
a circuit card assembly so as to mitigate a temperature rise in
the processor during operation, thereby facilitating an increase of processor power capacity.”
As disclosed above to transfer Heat conductively from each circuit board, requires direct physical contacts in thermal path from heat producing components to the chassis. 
	Regarding applicants argument/explanation part B- “a component A can transfer heat to a component B, and the component B can transfer heat to a component C….”
	Examiner respectfully disagree as claim subject matter does not claim any details how “A heat transport body that is to be directly connected to the electronic component…” In above case heat transport body can contain part A, B and C mounted on each other, and can be interpreted as directly connected. As there is no air gap” will provide direct heat transfer. As per application drawing Fig. 1 heat transfer from item 19 is through assembly of item 28/21, 26, 29 and 35. 
 	Examiner suggests to claim structure of direct connection to overcome prior art rejection. 
Further de Cock para 0036 and 0029 clearly teaches direct heat transfer (See Para 0029 “Each thermal pathway 132 is fabricated from a conductive material) leading from the interior of the chassis to the exterior of the chassis. As such, the embodiments disclosed herein facilitate reducing thermal resistance in a processor of a circuit card assembly.
As explained above reducing thermal resistance is through -thermal pathway 132 is fabricated from a conductive material
	Therefor disclose direct heat transfer from the processor of assembly 120 Fig. 1 shows item 120 with metal blocks above circuit card, Fig. 8 shows direct heat transfer (item 144) from item 120 to item 114. See Para 00032 “During operation, each circuit card assembly 120 generates heat 144, and heat 144 is removed from circuit card assemblies 120 in the following manner. Heat 144 from each circuit card assembly 120 is conductively transferred to rails 114

Also see cited prior art below Phillips, also disclose well-known application of above principle. Applicant is requested to consider prior art Phillips to advance prosecution .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cited Prior art Phillips US 6,804,117, in fig. 1 
A fanless cooling system (2) for electronic modular
systems to be used in vehicles or rail vehicles, the cooling system comprising:
a rack (4) for accommodating at least one module or processor module (5) having at least one electronic component, said rack having at least one heat distribution body; (Col. 7 lines 21-26)
a heat transport body (fig. 2 item 22) to be coupled directly connected to the at least one electronic component of the at least one module in a heat-transferring manner; (Col. Line 23-26) said heat transport body configured to be fastened to said at least one heat distribution body (26, 44) in a heat-transferring manner when the at least one module, having the at least one electronic component to which said heat transport body is coupled, is accommodated in said rack; (fig. 1) and at least one heat pipe connected to said heat distribution body in a heat transferring manner. (Fig. 1 item 40)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUKUNDBHAI G PATEL whose telephone number is (571)270-1364.  The examiner can normally be reached on Mon-Thu 7Am-6pm Fri 7-12 pm (Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash P Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUKUNDBHAI G PATEL/           Primary Examiner, Art Unit 2835